       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 1 of 26




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

KOSHA, LLC et. al.                        {
                                          {         CIVIL ACTION
      Plaintiffs,                         {
      vs.                                 {         FILE NO. 4:19-cv-00172-CDL
                                          {
ALFORD, DEAN, et al.                      {
                                          {
      Defendants,                         {


                         DEFENDANT DAN ALFORD’S
                      ANSWER TO PLAINTIFFS’ COMPLAINT

      COMES NOW DAN ALFORD, Defendant in the above styled civil action,

and shows this Honorable Court the following in response to Plaintiffs’ Complaint:

                              FIRST AFFIRMATIVE DEFENSE

                      Plaintiffs’ Complaint fails to plead a cause of action

                    against this Defendant upon which relief can be granted.



                       Subject Matter Jurisdiction And Venue

1.   Defendant admits the allegations of paragraph 1 of Plaintiffs’ Complaint.


                                              -1-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 2 of 26




      2.    Defendant admits the allegations of paragraph 2 of Plaintiffs’ Complaint.



                            PARTIES - PLAINTIFFS

      3.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 3 of Plaintiff=s Complaint.

      4.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 4 of Plaintiffs’ Complaint.

      5.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 5 of Plaintiffs’ Complaint.

      6.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 6 of Plaintiffs’ Complaint.

      7.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 7 of Plaintiffs’ Complaint.

      8.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 8 of Plaintiffs’ Complaint.

      9.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 9 of Plaintiffs’ Complaint.

      10.   Defendant is without facts sufficient to admit or deny the truth of the

                                        -2-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 3 of 26




allegations contained within paragraph 10 of Plaintiffs’ Complaint.

      11.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 11 of Plaintiffs’ Complaint.

      12.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 12 of Plaintiffs’ Complaint.

      13.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 13 of Plaintiffs’ Complaint.

      14.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 14of Plaintiffs’ Complaint.

      15.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 15 of Plaintiffs’ Complaint.

      16.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 16 of Plaintiffs’ Complaint.

      17.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 17 of Plaintiffs’ Complaint.

      18.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 18 of Plaintiffs’ Complaint.

      19.   Defendant is without facts sufficient to admit or deny the truth of the

                                        -3-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 4 of 26




allegations contained within paragraph 19 of Plaintiffs’ Complaint.

      20.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 20 of Plaintiffs’ Complaint.

      21.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 21 of Plaintiffs’ Complaint.

      22.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 22 of Plaintiffs’ Complaint.

      23.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 23 of Plaintiffs’ Complaint.

      24.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 24 of Plaintiffs’ Complaint.

      25.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 25 of Plaintiffs’ Complaint.

      26.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 26 of Plaintiffs’ Complaint.

      27.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 27 of Plaintiffs’ Complaint.

      28.   Defendant is without facts sufficient to admit or deny the truth of the

                                        -4-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 5 of 26




allegations contained within paragraph 28 of Plaintiffs’ Complaint.

      29.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 29 of Plaintiffs’ Complaint.

      30.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 30 of Plaintiffs’ Complaint.

      31.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 31 of Plaintiffs’ Complaint.

      32.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 32 of Plaintiffs’ Complaint.

      33.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 33 of Plaintiffs’ Complaint.

      34.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 34 of Plaintiffs’ Complaint.

      35.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 35 of Plaintiffs’ Complaint.

      36.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 36 of Plaintiffs’ Complaint.

      37.   Defendant is without facts sufficient to admit or deny the truth of the

                                        -5-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 6 of 26




allegations contained within paragraph 37 of Plaintiffs’ Complaint.

      38.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 38 of Plaintiffs’ Complaint.

      39.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 39 of Plaintiffs’ Complaint.

      40.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 40 of Plaintiffs’ Complaint.

      41.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 41 of Plaintiffs’ Complaint.



                          PARTIES - DEFENDANTS

42.   This Defendant admits the allegations contained within paragraph 42 of

Plaintiff’s Complaint, and by way of further Answer, shows this Court the following:

Defendant Dean Alford was the co-founder of Allied Energy Services, LLC (Allied)

along with his Defendant Dan Alford, who was his brother. Together they both

owned 50 percent of the issued and outstanding interest in Allied, which was a

legitimate business to the best of this Defendant’s knowledge and belief seeking to

develop certain legitimate energy projects. By way of further Answer, Defendant Dan

                                        -6-
        Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 7 of 26




Alford is currently the sole remaining member of Defendant Allied upon the

resignation of Defendant Dean Alford.

      Furthermore, Without informing this Defendant or any other of Allied’s

employees known to this Defendant, Defendant Dean Alford for reasons of his own,

ventured upon the course of conduct complained of by Plaintiffs. His actions were

without the knowledge or permission of this Defendant as member of Defendant

Allied Energy Services, LLC, as Defendant Dean Alford hid and concealed the sale of

the alleged securities and promissory notes to Plaintiffs from this Defendant and

Defendant Allied. Further, Defendant Dan Alford and Defendant Allied are just

presently learning of the existence of defaulted lawsuits by third parties who allegedly

loaned money to Allied at Defendant Dean Alford’s fraudulent solicitations, and

furthermore, the alleged existence of more individuals not presently included as

plaintiffs in this lawsuit to whom Defendant Dean Alford sold more securities and

promissory notes without this Defendant’s knowledge. Neither this defendant nor

Allied itself received any monies in their personal or business accounts as a result of

Dean’s fraudulent actions against the Plaintiffs while said accounts were under the

control of Defendant Dan Alford. At no time did Defendant Dan Alford ever aid or

abet Defendant Dean in any of his fraudulent ventures.

                                          -7-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 8 of 26




      43.    Defendant admits the allegations of paragraph 43 of Plaintiff’s

Complaint.

      44.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 44 of Plaintiffs’ Complaint.

      45.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 45 of Plaintiffs’ Complaint.

      46.    Defendant admits that Allied is a Georgia limited liability company with

its principal place of business in Rockdale County. Defendant is without facts

sufficient to admit or deny the truth of the remaining allegations contained within

paragraph 46 of Plaintiffs’ Complaint. This defendant shows that Defendant Dean

Alford has resigned all his positions at Allied, including his membership in Defendant

Allied Energy Services, LLC.

      47.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 47 of Plaintiffs’ Complaint.

      48.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 48 of Plaintiffs’ Complaint.

      49.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 49 of Plaintiffs’ Complaint.

                                         -8-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 9 of 26




      50.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 50 of Plaintiffs’ Complaint.

      51.   Defendant admits that Augusta Waste-to-Energy, LLC is a Georgia

limited liability company with its principal place of business in Rockdale County.

Defendant is without facts sufficient to admit or deny the truth of the remaining

allegations contained within paragraph 51 of Plaintiffs’ Complaint.

      52.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 52 of Plaintiffs’ Complaint.

      53.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 53 of Plaintiffs’ Complaint.

      54.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 54 of Plaintiffs’ Complaint.

      55.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 55 of Plaintiffs’ Complaint.

      56.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 56 of Plaintiffs’ Complaint.



      57.   Defendant is without facts sufficient to admit or deny the truth of the

                                        -9-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 10 of 26




allegations contained within paragraph 57 of Plaintiffs’ Complaint. Defendant further

shows that the allegations of this paragraph require neither an answer nor a denial.

      58.    Defendant denies the allegations of paragraph 58 of Plaintiffs’

Complaint.

                                      FACTS

      59.    Defendant admits the allegations of paragraph 59 of Plaintiffs’

Complaint.

      60.    Defendant denies the allegations of paragraph 60 of Plaintiffs’

Complaint.

      61.    Defendant denies the allegations of paragraph 61 of Plaintiffs’

Complaint.

      62.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 62 of Plaintiffs’ Complaint.

      63.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 63 of Plaintiffs’ Complaint.

      64.    Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 64, and all of the subparts a-f contained

therein, of Plaintiffs’ Complaint which were alleged represented by Defendants Gadhi

                                        -10-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 11 of 26




and Lepley.

      65.     There is no paragraph numbered “65” in Plaintiffs’ Complaint, and so no

response to this number is required.

      66.     Defendant denies the allegations of paragraph 61 of Plaintiffs’ Complaint

that it ever sold notes or alleged securities as to itself. Defendant is without facts

sufficient to admit or deny the truth of the remaining allegations contained within

paragraph 66 of Plaintiffs’ Complaint.

      67.     Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 67 of Plaintiffs’ Complaint.

      68.     Defendant denies taking part in any scheme concocted by Defendant

Dean Alford. Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 68 of Plaintiffs’ Complaint.

      69.     Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 69 of Plaintiffs’ Complaint.

      70.     Defendant denies the allegations of paragraph 70 of Plaintiffs’

Complaint.

      71.     Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 71 of Plaintiffs’ Complaint.

                                          -11-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 12 of 26




      72.   Defendant denies the allegations contained within paragraph 72 of

Plaintiffs’ Complaint.

      73.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 73 of Plaintiffs’ Complaint.

      74.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 74 of Plaintiffs’ Complaint.

      75.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 75 of Plaintiffs’ Complaint.

      76.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 76 of Plaintiffs’ Complaint.

      77.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 77 of Plaintiffs’ Complaint.

      78.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 78 of Plaintiffs’ Complaint.

      79.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 79 of Plaintiffs’ Complaint.

      80.   Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 80 of Plaintiffs’ Complaint.

                                        -12-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 13 of 26




      81.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 81 of Plaintiffs’ Complaint.

      82.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 82 of Plaintiffs’ Complaint.




                                  CAUSES OF ACTION

           COUNT 1 – VIOLATON OF FEDERAL SECURITIES LAW AND

                              GEORGIA BLUE SKY LAW

      83.      The allegations of paragraph 83 require neither an admission nor a

denial.

      84.      Defendant denies the allegations contained within paragraph 84 of

Plaintiffs’ Complaint.

      85.      Defendant denies the allegations contained within paragraph 85 of

Plaintiffs’ Complaint.

      86.      Defendant denies the allegations contained within paragraph 86 of

Plaintiffs’ Complaint.

      87.      Defendant admits that Defendant Dean Alford until his resignation was a

                                          -13-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 14 of 26




controlling person of both Allied and Augusta Waste to Energy, LLC.              This

Defendant denies that he knowingly or recklessly engaged in fraudulent conduct, etc.,

Defendant is without facts sufficient to admit or deny the truth of the allegations

contained within paragraph 87 of Plaintiffs’ Complaint.




                                         COUNT II

             VIOLATIONS OF SECTIONS 11 AND 12 OF THE 1933 ACT

      88.      The allegations of paragraph 88 require neither an admission nor a

denial.

      89.      This Defendant denies that it is an “Issuer of Notes.” And the

remainder of the allegations of said paragraph require neither an admission nor a

denial.

      90.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 90 of Plaintiffs’ Complaint.

      91.      Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 91 of Plaintiffs’ Complaint.

      92.      Defendant is without facts sufficient to admit or deny the truth of the

                                          -14-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 15 of 26




allegations contained within paragraph 92 of Plaintiffs’ Complaint.

       93.     Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 93 of Plaintiffs’ Complaint.



                                        COUNT III

                  VIOLATIONS OF SECTIONS 5 OF THE 1933 ACT

       94.     The allegations of paragraph 94 require neither an admission nor a

denial.

       95.     This Defendant denies the allegations of paragraph 96 as they may apply

to itself.    Defendant denies the allegations contained within paragraph 95 of

Plaintiffs’ Complaint.

       96.     Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 96 of Plaintiffs’ Complaint.

       97.     Defendant is without facts sufficient to admit or deny the truth of the

allegations contained within paragraph 97 of Plaintiffs’ Complaint.

       98.     Defendant denies the allegations contained within paragraph 98 of

Plaintiffs’ Complaint.

       99.     Defendant is without facts sufficient to admit or deny the truth of the

                                          -15-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 16 of 26




allegations contained within paragraph 98 of Plaintiffs’ Complaint.



                                   COUNT IV

                                  CIVIL RICO

      100. The allegations of paragraph 94 require neither an admission nor a

denial.

      101. Defendant denies the allegations contained within paragraph 101 of

Plaintiffs’ Complaint.

      102. Defendant denies the allegations contained within paragraph 102 of

Plaintiffs’ Complaint.

      103. Defendant denies the allegations contained within paragraph 103 of

Plaintiffs’ Complaint.

      104. Defendant denies the allegations contained within paragraph 104 of

Plaintiffs’ Complaint.

      105. Defendant denies the allegations contained within paragraph 105 of

Plaintiffs’ Complaint.

      106. Defendant denies the allegations contained within paragraph 106 of

Plaintiffs’ Complaint.

                                        -16-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 17 of 26




      107. Defendant denies the allegations contained within paragraph 107 of

Plaintiffs’ Complaint.



                                    COUNT V

                                  CIVIL RICO

      108. The allegations of paragraph 108 require neither an admission nor a

denial.

      109. Defendant denies the allegations contained within paragraph 109 of

Plaintiffs’ Complaint.

      110. Defendant denies the allegations contained within paragraph 110 of

Plaintiffs’ Complaint.

      111. Defendant denies the allegations contained within paragraph 111 of

Plaintiffs’ Complaint.

      112. Defendant denies the allegations contained within paragraph 112 of

Plaintiffs’ Complaint.

      113. Defendant denies the allegations contained within paragraph 113 of

Plaintiffs’ Complaint.

      114. Defendant denies the allegations contained within paragraph 114 of

                                        -17-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 18 of 26




Plaintiffs’ Complaint.



                                   COUNT VI

                         DECEPTIVE TRADE PRACTICES

      1115. The allegations of paragraph 115 require neither an admission nor a

denial.

      116. Defendant denies the allegations contained within paragraph 116 of

Plaintiffs’ Complaint.

      117. Defendant denies the allegations contained within paragraph 117 of

Plaintiffs’ Complaint.

      118. Defendant denies the allegations contained within paragraph 118 of

Plaintiffs’ Complaint.

      119. Defendant denies the allegations contained within paragraph 119 of

Plaintiffs’ Complaint.



                                   COUNT VII

                FRAUD/MISREPRESENTATION/FRAUDULENT

                             SUPPRESSION/DECEIT

                                       -18-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 19 of 26




      120. The allegations of paragraph 120 require neither an admission nor a

denial.

      121. Defendant denies the allegations contained within paragraph 121 of

Plaintiffs’ Complaint.

      122. Defendant denies the allegations contained within paragraph 122 of

Plaintiffs’ Complaint.

      123. Defendant denies the allegations contained within paragraph 123 of

Plaintiffs’ Complaint.

      124. Defendant denies the allegations contained within paragraph 124 of

Plaintiffs’ Complaint.

      125. Defendant denies the allegations contained within paragraph 125 of

Plaintiffs’ Complaint.

      126. Defendant denies the allegations contained within paragraph 126 of

Plaintiffs’ Complaint.



                                  COUNT VIII

                           BREACH OF CONTRACT

      127. The allegations of paragraph 127 require neither an admission nor a

                                       -19-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 20 of 26




denial.

      128. Defendant denies the allegations contained within paragraph 128 of

Plaintiffs’ Complaint.

      129. Defendant denies the allegations contained within paragraph 129 of

Plaintiffs’ Complaint.

      130. Defendant denies the allegations contained within paragraph 130 of

Plaintiffs’ Complaint.

      131. Defendant denies the allegations contained within paragraph 131 of

Plaintiffs’ Complaint.

                                   COUNT IX

                                 CONVERSION

      132. The allegations of paragraph 132 require neither an admission nor a

denial.

      133. Defendant denies the allegations contained within paragraph 133 of

Plaintiffs’ Complaint.

      134. Defendant denies the allegations contained within paragraph 134 of

Plaintiffs’ Complaint.

      135. Defendant denies the allegations contained within paragraph 135 of

                                       -20-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 21 of 26




Plaintiffs’ Complaint.

      136. Defendant denies the allegations contained within paragraph 136 of

Plaintiffs’ Complaint.



                                    COUNT X

                              CIVIL CONSPIRACY

      137. The allegations of paragraph 137 require neither an admission nor a

denial.

      138. Defendant denies the allegations contained within paragraph 138 of

Plaintiffs’ Complaint.

      139. Defendant denies the allegations contained within paragraph 139 of

Plaintiffs’ Complaint.

      140. Defendant denies the allegations contained within paragraph 140 of

Plaintiffs’ Complaint.



                                   COUNT XI

                           PROMISSORY ESTOPPEL

      141. The allegations of paragraph 141 require neither an admission nor a

                                       -21-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 22 of 26




denial.

      142. Defendant denies the allegations contained within paragraph 142 of

Plaintiffs’ Complaint.

      143. Defendant denies the allegations contained within paragraph 143 of

Plaintiffs’ Complaint.

      144. Defendant denies the allegations contained within paragraph 144 of

Plaintiffs’ Complaint.

      145. Defendant denies the allegations contained within paragraph 145 of

Plaintiffs’ Complaint.

      146      Defendant denies the allegations contained within paragraph 146 of

Plaintiffs’ Complaint.




                                   COUNT XII

                            UNJUST ENRICHMENT

      147. The allegations of paragraph 147 require neither an admission nor a

denial.

      148. Defendant denies the allegations contained within paragraph 148 of

                                        -22-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 23 of 26




Plaintiffs’ Complaint.

      149. Defendant denies the allegations contained within paragraph 149 of

Plaintiffs’ Complaint.

      150. Defendant denies the allegations contained within paragraph 150 of

Plaintiffs’ Complaint.



                                  COUNT XIII

                         MONEY HAD AND RECEIVED

      151. The allegations of paragraph 151require neither an admission nor a

denial.

      152. Defendant denies the allegations contained within paragraph 152 of

Plaintiffs’ Complaint.

      153. Defendant denies the allegations contained within paragraph 153 of

Plaintiffs’ Complaint.

      154. Defendant denies the allegations contained within paragraph 154 of

Plaintiffs’ Complaint.



                                   COUNT XIV

                                       -23-
          Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 24 of 26




                       PIERCING THE CORPORATE VEIL

          155. The allegations of paragraph 155 require neither an admission nor a

denial.

      156. Defendant denies the allegations contained within paragraph 156, and its

bulleted subparts, of Plaintiffs’ Complaint.

      157. Defendant denies the allegations contained within paragraph 157 of

Plaintiffs’ Complaint.

      158. Defendant denies the allegations contained within paragraph 158 of

Plaintiffs’ Complaint.



      159. Defendant denies each and every allegation of Plaintiffs’ Complaint

not specifically admitted herein.



      WHEREFORE, Defendant prays that Plaintiffs’ Complaint be dismissed with

all costs thereof charged against Plaintiffs.



                                         Respectfully Submitted,

                                         /s/ Brant Jackson

                                          -24-
      Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 25 of 26




                                   Brant Jackson
                                   Ga. Bar No. 386075
                                   Attorney for Dan Alford

Brant A. Jackson, Attorney at Law, LLC
10 Glenlake Parkway, NE
South Tower, Suite 130
Sandy Springs, GA 30328-3495
678-222-3499 (O)
678-829-1492 (F)
brant@bjacksonlawgroup.com




                                     -25-
       Case 4:19-cv-00172-CDL Document 37 Filed 11/26/19 Page 26 of 26




                          CERTIFICATE OF SERVICE



      I do hereby certify that I have on this 26 day of October, 2019, electronically

filed the foregoing Answer of Dan Alford with the Clerk of the Court using the

CM/ECF system which will send notifications to all other parties.




                                                    (S)__Brant Jackson________
                                                    Brant Jackson




                                        -26-
